FOSTER, J.
Seven shares of stock in the Globe Mill Company, part of the estate of Willis Grant deceased, form the subject of this controversy. The par value of this stock, $25 per share, is $175, and it was distributed to the widow of the deceased at $180. Helen M. Keeney, one of these petitioners, is a daughter of the said Willis Grant, and under the will of her father appears to be entitled to one-tenth of this property, subject to the life estate of the widow, her mother, in one-third of the same. The value of the interest - involved would seem scarcely to justify a protracted litigation, but as to that the parties must judge; the principles of law and equity applicable to the subject are the same, whether the amount in issue be great or small.
By the will of the deceased the use of one-third of all his estate was given to his widow during her life; the remainder to his children. He had four sons and two daughters. The sons were to have equal shares, and the daughters half as much as the sons. As no executor was appointed by the will, an administrator with the will annexed was appointed by the court of probate. That administrator settled his account in the court of probate on the 18th of April, 1857. There remained in hand of personal property, after paying the debts and charges allowed, twenty-two shares of stock in the Globe Mill Company, which was then distributed to the widow and heirs, as an absolute estate. Seven shares were distributed to the widow, and on the 30th of April, 1857, the administrator transferred the same to her on the books of the company. The distribution was returned to and accepted by the court of probate on the 3d of December, 1857. On the 28th of February, 1861, the said seven shares were attached, as the *149property of the widow, at the suit of Fanny Hosmer, in which suit judgment was duly obtained, and an execution issued, November 28th, 1862. All the right, title and interest of the said widow, Emily Grant, in and to said stock, was sold January 3d, 1863, to Francis W. Cowles, to satisfy said judgment and execution; and the execution, with the officer’s return thereon, was attached to the record book of transfers of said .company. On the 25th of April, 1864, the said seven shares of stock were sold in good faith by said Cowles, for a valuable consideration, to Charles Annis, one of the respondents, an innocent and bond fide purchaser, and were duly transferred to him on the books of the company. 1 It is under these circumstances that Annis is now the holder of these shares of stock.
We have no hesitation in saying that he holds by a good legal and equitable title. The administrator, in whom the legal title to this stock was vested, transferred it to Emily Grant in April, 1857. As he intended to convey only a life interest, and as she supposed she received no more, as between these parties a correction could doubtless have been made; but after standing in her name nearly six years, it was sold on an execution against her to pay an honest debt. The purchaser at sheriff’s: sale held it' over a year, and then sold it to the present owner, who held it more than three years before this bill was brought. To dispossess him of this property in face of these facts, or to interfere at all witli the proper enjoyment and disposition of it, would be an act of arbitrary power. None of the incidents of a perféct title are wanting. What stockholder in this company, what owner of any property, could be considered safe, ii such a title as this is not to be recognized and protected ?
That the petitioner Helen was a minor while these proceedings were had in the court of probate; that an appeal has been taken by her irom some of those orders and decrees since she became of age, and a reversal of the same obtained, cannot affect this question. If she has been wronged in the distribution of this estate she can have redress against the administrator on his probate bond. Hough v. Bailey, 32 *150Conn., 290, 291, per Hinman, C. J. At all events we see no relief for licr as against these respondents.
The judgment of the court below is therefore reversed; in the decree there is manifest error. The motion for a new trial is denied.
In this opinion the other judges concurred.